         Case 1:77-cv-00081-EGS Document 431 Filed 01/15/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


HENRY W. SEGAR, et al.,                       )
                               Plaintiffs,    )
                                              )
       v.                                     )    Civil Action No. 77-81 (EGS)
                                              )
WILLIAM P. BARR,                              )
                                              )
                               Defendant.     )
                                              )

                                              NOTICE

       Defendant hereby notifies this Court and Plaintiffs of certain modifications that DEA has

made regarding the promotion process for Special Agents from Grade 12 to Grade 13, as

reflected in the attachment to this notice.


Dated: January 15, 2020                            Respectfully submitted,



                                                   JESSIE K. LIU
                                                   D.C. BAR # 472845
                                                   United States Attorney
                                                   for the District of Columbia

                                                   DANIEL F. VAN HORN
                                                   D.C. BAR # 924092
                                                   Civil Chief

                                                   By: /s/ Derek S. Hammond
                                                   DEREK S. HAMMOND,
                                                   D.C. Bar No. 1017784
                                                   Assistant United States Attorney
                                                   555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-2511
                                                   derek.hammond@usdoj.gov
